DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/23/2021 has been entered.  Claims 1-27 and 29-33 are pending in the application. In view of the Amendment, and to correct a typographical error(s) in both the Non-Final 04/23/2021 and the recent Final Rejection dated 08/16/2021- PROSECUTION IS HEREBY REOPENED. This new Non-Final Rejection is to replace/supersede the prior Final Rejection dated 08/16/2021.  The new Non-Final Rejection office action is set forth below.

Election/Restrictions
Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 and 29, is/are rejected under 35 U.S.C. 103 as obvious over Converse (US 3827822 A) in view of Novak et al. (US 4375867 A) and further in view of Jiang (US 7575140 B2).
Regarding claim 21, Converse discloses a fastening tool (fig. 1), comprising: a housing (11) having an underside (figs. 1 and 4); drive chuck having a drive axis (fig. 1) a pair of tracks (14) disposed in parallel on 
a support member (15) formed of a single unitary body having an upper surface defining slots (figs. 1-3) arranged in parallel that engage one of the underside (14) and the magazine (col. 2, lines 21-23, col. 4, lines 1-3, figs. 1-3), the support member being repositionable along the pair of tracks (16 allows repositioning with the track, col. 2, lines 38-45, figs. 1-4) to maintain a desired angle of the drive axis relative to the work surface (col. 2, lines 38-67, col. 3, lines 1-16) 
wherein at least one of the housing the and the magazine is deformable upon contact with the slots arranged in parallel to retain the support member in a desired position (slots or track wall will deform to some degree, absent any particular material or structure give broadest reasonable interpretation that the members are “deformable” and “a desired angle” is not limited to any particular angle nor is any adjustment of an angle recited). 
Converse states:  “slidable entrapment with a suitable elongated form in the tool guide or tool guiding device. Or, the arrangement may be reversed with the key on the tool guide and the keyway on the tool housing 11, or attached to it (col. 2, lines 33-38)…the engagement between tool and guide may take the form of and be achieved by any other suitable form configuration providing slidable engagement or slidable entrapment with respect to each other (col. 2, lines 47-52)… The tool guide or tool guidance device may therefore be made wherein the angle of the guiding keyway or guiding surfaces may be other than perpendicular to the bottom surface of the base 17, or means may be provided to suitably allow for changing and presetting the angle of the guiding surfaces, and the bottom surface of the base 17; thereby providing guidance of direction to drilling, or other operations, at predetermined angles other than perpendicular to the work piece or supporting surface” (col. 2, lines 64-67, col. 3, lines 1-6)
Converse fails to disclose having a fastener drive system disposed in the housing the fastener drive system including a drive track disposed along a drive axis; a magazine containing fasteners, the magazine connected to the housing and configured to present fasteners to the drive track to be driven by the drive system into a work surface and a fixed stop member on each track; and having a detent portion that in a first position deflects away from away from the pair of tracks and in a second position engagement with one of the underside and the magazine to deflects toward 
Novak et al. teaches a similar drill (10) having similar a support member (178) and a track (46) having a fixed stop member on each track (detent stops and/or distal end wall that abuts/ends the tracks shown in figs. 1-11); and having a detent portion (180) that deflects away from away from the pair of tracks and in a second position engagement with one of the underside and the magazine to deflects toward and engages the pair of tracks to releasably secure the support member to one of a underside  and the magazine (18/44) with slots (182, fig. 10) arranged in parallel are deformable upon contact with one of the underside and the magazine, to retain the support member in the desired position and maintain a desired angle via (184, col. 3, lines 42-65, col. 6, lines 7-50, figs. 1-11).
Jiang teaches a fastening tool (1), comprising: a housing having an underside (2/10); a fastener drive system disposed in the housing ([0043], fig. 7), the fastener drive system including a drive track (21, fig. 3) disposed along a drive axis; a magazine (11) containing fasteners (nails, fig. 7), the magazine connected to the housing (figs. 1-2 and 7) and configured to 
Jiang states:  “sliding rail 2 is disposed on a bottom side of a nail cartridge 11 of a nail gun 1. An abutment 3 designed to have positioning, releasing and displacement adjustment functions is slidably disposed on the sliding rail 2. When the nail gun 1 is used to shoot nails on multiple wood boards or shingles 8” [0048]
Given the suggestion and teachings of Converse to have a support member on a variety of hand tools that adjust the angle and position of the tool with entrapment connection, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool to have a fastener drive system disposed in the housing, the fastener drive system including a drive track disposed along a drive axis; a magazine containing 
Regarding claim 22, Converse teaches and shows the support member is retained in the desired position, tool free (hand grip 18 used for holding/attaching and then retained in desired position). Jiang also teaches retaining the support member in the desired position with no tools, tool free, (press contact 44 by hand [0043]). Novak et al. also teaches retaining the support member in the desired position with no tools, tool free, (with detent 180/182, col. 6, lines 7-50, figs. 1-11).
Regarding claim 23, Converse teaches the slots are engageable with respective tracks, and wherein the support member is slidable along the tracks (col. 2, lines 12-67, figs. 1-4).  Jiang also teaches the slots (32) are engageable with respective tracks, and wherein the support member is 
Regarding claim 29, Converse teaches having an upper surface (15) further defines a leading edge (figs. 1-3) of the support member, and wherein the leading edge deflects to increase the distance between the parallel slots arranged in parallel (will deflect to some degree) when the support member is releasably secured to the key of one of the underside and the magazine (slots  or track wall will deform to some degree, absent any particular material or structure give broadest reasonable interpretation that the edge will “deflect”). Novak et al. teaches having a upper surface  that in a first position deflects away from one of the underside and the magazine and in a second position engages one of the underside and the magazine to releasably secure the support member to one of the underside and the magazine (figs. 1-11) wherein the leading edge deflects to increase the distance between the parallel slots (182) arranged in parallel  when the support member is releasably secured to the key of one of the underside 

Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30-33 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an fastener apparatus comprising all the structural and functional limitations and further comprising a support member having slots attached to a track on the bottom of a fastening tool having a magazine of fasteners, that provides adjustable positions/angles for supporting the fastening tool at the desired angle/orientation, wherein the slots are engageable with respective tracks, and wherein the support member is slidable along the tracks and the tracks and slots define respective cooperating detents such that the support member may be retained at a desired position on the tracks. Having the 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27 and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner updated the search based on the amendment necessitating the new ground(s) of rejection presented in this Office action.  Examiner apologizes for any inconvenience this has caused and encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731